Citation Nr: 0833464	
Decision Date: 09/30/08    Archive Date: 10/07/08

DOCKET NO.  05-34 991	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for hepatitis C.

2.  Entitlement to service connection for chronic obstructive 
pulmonary disease (COPD), claimed as bronchitis, emphysema, 
asthma, and respiratory lung problem.

3.  Entitlement to service connection for a nerve disorder.

4.  Entitlement to benefits for birth defects of the 
veteran's son, S.O.H., to include as a result of exposure to 
herbicides.

5.  Whether reduction of the veteran's disability 
compensation benefits effective March 19, 2003 due to 
incarceration from January [redacted], 2003 to March [redacted], 2005 was 
proper.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

April Maddox, Counsel


INTRODUCTION

The veteran had active service from March 1968 to April 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from April 2002 and April 2005 decisions of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Houston, Texas.  The veteran indicated on his November 
2002 and October 2005 VA Form 9s that he wished to testify at 
a BVA hearing.  In June 2008 correspondence, he withdrew the 
hearing request.

In May 1996 correspondence the veteran submitted a claim for 
service connection for "frozen feet."  Also, during the 
August 2005 Informal Conference the veteran noted his 
disagreement with the RO's reduction of benefits due to 
incarceration effective November 1, 2000.  Finally, the 
veteran appears to be arguing that his son, S.O.H. is a 
"helpless child" under 38 U.S.C.A. § 101(4) (West 2002).  
The Board notes that a review of the claims folders reveals 
three prior rating decisions dated in April 1990, August 
1995, and May 2000 in which the RO denied claims for 
entitlement to benefits for a helpless child.  Therefore, it 
appears that the veteran wishes to reopen this previously 
denied claim.  There matters are not currently developed or 
certified for appellate review.  Accordingly, these issues 
are referred to the RO for appropriate action. 

The issues of entitlement to service connection for hepatitis 
C, COPD, and a nerve disorder are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The veteran served in the Republic of Vietnam during the 
Vietnam Era.

2.  The veteran's son does not have a form or manifestation 
of spina bifida.

3.  The veteran was incarcerated from January [redacted], 2003 until 
March [redacted], 2005 for conviction of a felony; his confinement 
was also predicated on his violation of parole for a previous 
conviction of a felony.

4.  The veteran has a total combined disability rating of 100 
percent.


CONCLUSIONS OF LAW

1.  The claim for entitlement to benefits for birth defects 
of the veteran's son, S.O.H., is without legal merit. 38 
U.S.C.A. §§ 1802, 1805, 5107 (West 2002); 38 C.F.R. § 
3.814(a) (2007).

2.  The reduction of the veteran's disability compensation 
benefits effective March 19, 2003 due to incarceration from 
January [redacted], 2003 to March [redacted], 2005 was proper. 38 U.S.C.A. §§ 
1114, 5107, 5313 (West 2002); 38 C.F.R. §§ 3.103, 3.665 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Birth Defect of the Veteran's Son, S.O.H.

The veteran contends that he was exposed to herbicides while 
serving in Vietnam which caused his son, S.O.H., to be born 
with birth defects.  VA has established benefits to 
compensate for disabilities caused by exposure of service 
members to Agent Orange, or other herbicides containing 
dioxin.  See, e.g., 38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307, 
3.309(e).  VA presumes that veterans who served on active 
duty in the Republic of Vietnam during the period from 
January 9, 1962 to May 7, 1975, were exposed during such 
service to an herbicide agent.  38 C.F.R. 
§ 3.307(a)(6)(iii).  In response to evidence of increased 
incidence of spina bifida in the children of service members 
exposed to herbicides in Vietnam, benefits were established 
for such children. VA will pay a monthly allowance to any 
child of a Vietnam veteran for any disability resulting from 
spina bifida suffered by such child.  38 U.S.C.A. § 1805; 38 
C.F.R. § 3.814.  "Spina bifida" means any form and 
manifestation of spina bifida except spina bifida occulta.  
38 U.S.C.A. § 1802; 38 C.F.R. § 3.814(c)(3).  The Board notes 
that spina bifida is the only birth defect that warrants the 
award of monetary benefits based on the herbicide exposure of 
the veteran as a father of that child.  Jones v. Principi, 16 
Vet. App. 219 (2002).

In this case, the record shows that the veteran served in 
Vietnam, and he consequently is presumed to have been exposed 
to herbicides during that service.  The dispositive issue on 
appeal concerns whether the veteran's son has a form or 
manifestation of spina bifida.  A review of the claims 
folders reveals three prior rating decisions dated in April 
1990, August 1995, and May 2000 in which the RO denied claims 
for entitlement to benefits for a helpless child as the 
veteran's son was not determined to be permanently incapable 
of self support due to physical or mental disability prior to 
the age of eighteen.  

The August 1995 rating decision indicates that the veteran's 
son was born in March 1972 and was raised by his grandmother.  
There was no apparent learning disorder or slow development 
shown by childhood history.  He graduated from high school 
and attended one year of college.  In September 1994, at the 
age of 22 years old, the veteran's son was transferred to a 
mental health facility, and was diagnosed as having a 
psychosis.  The May 2000 rating decision noted that February 
2000 private treatment records show that the veteran's son 
has a diagnosis of bipolar disorder.  There is no evidence in 
the record that the veteran's son currently has a diagnosis 
of spina bifida.

The veteran essentially contends that his son's health 
problems are birth defects attributable to the veteran's 
service in the Republic of Vietnam.  Even assuming the truth 
of this assertion for the purpose of this decision, neither 
bipolar disorder nor psychiatric disability in general is 
contemplated by the provisions of 38 U.S.C.A. 
§ 1802.  The facts as alleged by the veteran do not suggest 
that his son has a form or manifestation of spina bifida 
within the meaning of 38 U.S.C.A. § 1802.  Accordingly, the 
appellant's claim of entitlement to benefits for birth 
defects of the veteran's son, S.O.H., lacks legal merit and 
must be denied as a matter of law.  See Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994).  

Reduction of the veteran's disability compensation benefits 
effective March 19, 2003 due to incarceration from January 
[redacted], 2003 to March [redacted], 2005

Beginning on January [redacted], 2003 and ending on March [redacted], 2005 
the veteran was incarcerated, and this is not in dispute.  
The record shows that he was arrested for a felony offense, 
and was transferred to other state facilities for continued 
incarceration because of outstanding warrants for parole 
violations based on prior felony convictions.  In a letter 
dated in June 2003, the RO notified the veteran that VA would 
reduce his compensation to ten percent effective March 19, 
2003, the 61st day of his incarceration, under 38 C.F.R. § 
3.665.

38 C.F.R. § 3.665 controls the compensation of incarcerated 
beneficiaries of VA benefits.  It provides that any person 
incarcerated in a Federal, State, or local penal institution 
in excess of 60 days for conviction of a felony will not 
receive compensation in excess of specified amounts.  See 38 
C.F.R. § 3.665(a).  If a veteran is rated 20 percent disabled 
or more, then the veteran will receive compensation payable 
under 38 U.S.C.A. § 1114(a), or the equivalent of a 10 
percent rating.  See 38 C.F.R. § 3.665(d)(1).  If the veteran 
is rated at less than 20 percent, then the veteran will 
receive one-half the rate of compensation payable under 38 
U.S.C.A. § 1114(a).  See 38 C.F.R. § 3.665(d)(2).

38 C.F.R. § 3.655 was amended during the pendency of this 
appeal.  See 68 Fed. Reg. 34,542 (June 10, 2003).  Those 
amendments concern the reduction of benefits for fugitive 
felons and therefore have no relevance to this case.

The Board observes that 38 C.F.R. § 3.665, in pertinent part, 
reads that any person incarcerated in a Federal, State or 
local penal institution in excess of 60 days for conviction 
of a felony will not be paid compensation in excess of the 
amount equivalent to a 10 percent rating if disability 
compensation is more than 20 percent beginning on the 61st 
day of incarceration.  

The veteran contends that the reduction of VA compensation 
should not commence until the 61st day after formal 
sentencing.  In this case, the record shows that the 
veteran's incarceration was based in part on his conviction 
for prior felonies.  Under these circumstances, the predicate 
felony was established prior to the date of the January 2003 
incarceration, and his benefits were properly reduced.  The 
Board has considered his alternative argument that the 
facility at which he was incarcerated was not a jail, but 
rather a holding facility for parole violators.  He does not 
contend that the facility was not run by the state, and there 
is otherwise nothing in the record to suggest that the 
facility is not a "State penal institution" pursuant to 
38 U.S.C.A. § 5313.  Compare Wanless v. Principi, 18 Vet. 
App. 337 (2004).  

The provisions of 38 U.S.C.A. § 5107(b) regarding reasonable 
doubt are not applicable, since the facts are not in 
controversy.  The law is dispositive, and VA is not 
authorized to disregard that statute.  VA may not continue to 
pay the veteran benefits in excess of the rate prescribed by 
regulation.  The reduction in the veteran's compensation to 
10 percent effective Mach 19, 2003, based on his 
incarceration for a felony, was proper, and the veteran's 
appeal for an effective date 61 days after incarceration must 
be denied.

Notice and Assistance

Upon receipt of a complete or substantially complete 
application for benefits and prior to an initial unfavorable 
decision on a claim by an agency of original jurisdiction, VA 
is required to notify the appellant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  In the notice, VA will inform the claimant which 
information and evidence, if any, that the claimant is to 
provide to VA and which information and evidence, if any, 
that VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159 (2007); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).  

With regard to the birth defect issue, such notice is not 
required because the issue presented involves a claim that 
cannot be substantiated as a matter of law.  See Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (where the law and not the 
evidence is dispositive the Board should deny the claim on 
the ground of the lack of legal merit or the lack of 
entitlement under the law); VAOPGCPREC 5-2004 (VA is not 
required to provide notice of the information and evidence 
necessary to substantiate a claim where that claim cannot be 
substantiated because there is no legal basis for the claim 
or because undisputed facts render the claimant ineligible 
for the claimed benefit).  

With regard to the reduction issue, such notice is not 
required because the issue presented is solely one of 
statutory interpretation and the claim is barred as a matter 
of law.  See Smith v. Gober, 14 Vet. App. 227, 230 (2000) 
(claim that a Federal statute provides for payment of 
interest on past-due benefits), aff'd, 281 F.3d 1384 (Fed. 
Cir. 2002), cert. denied, 537 U.S. 821 (2002).

The Board notes that it is not the factual evidence that is 
dispositive of the present appeal, but rather the application 
of the law and regulations to the undisputed facts.  In such 
cases, it has been held that the duty to assist is not 
applicable.  See Dela Cruz v. Principi, 15 Vet. App. 143, 149 
(2001) (regarding entitlement to recognition as surviving 
spouse for purposes of reinstatement of death pension 
benefits, Court recognizes that neither duty to assist nor 
duty to notify are implicated when question is limited to 
interpretation and application of a statute).


ORDER

Entitlement to benefits for birth defects of the veteran's 
son, S.O.H., is denied.

The reduction of the veteran's disability compensation 
benefits effective March 19, 2003 due to incarceration from 
January [redacted], 2003 to March [redacted], 2005 was proper.


REMAND

Review of the record shows that notice sent in connection 
with the claims for entitlement to service connection for 
COPD and a nerve disorder is deficient.  The March 2002 
letter to the veteran listed the issues of COPD and nerve 
disorder in the opening paragraph, but the remainder of the 
letter was specific to hepatitis C.  Thus, the veteran was 
never adequately informed of the requirements needed to 
substantiate a claim for service connection for COPD or a 
nerve disorder.  Nor was he explicitly informed of what type 
of information or evidence he must provide, and what type of 
information or evidence VA would assist him in obtaining.  
Therefore, the Board has no choice but to remand this appeal 
to correct this deficiency.

The Board also notes that the RO has not had a chance to 
review several VA outpatient psychiatric records dated from 
April 2005 to August 2005.  The Board also notes that a 
waiver of RO review has not been received in conjunction with 
any of this new evidence.  These records show treatment for 
the veteran's various disorders, including COPD, hepatitis B 
(not hepatitis C), and complaints of pain (to include 
back/neck pain).  Accordingly, the issues of entitlement to 
service connection for hepatitis C, COPD, and a nerve 
disorder must be remanded to the RO so that the RO may 
consider the claim in light of the evidence received 
subsequent to the September 2002 SOC.  See generally See 
Disabled American Veterans et. al. v. Secretary of Veterans 
Affairs (DAV), 327 F.3d 1339 (Fed. Cir. 2003) (the Board may 
not consider additional evidence without having to remand the 
case to the agency of original jurisdiction (AOJ) for initial 
consideration and without having to obtain the appellant's 
waiver); 38 C.F.R. § 20.1304(c).

Accordingly, the case is REMANDED for the following action:

1.  Send the veteran corrective notice 
informing him of the requirements for 
establishing entitlement to service 
connection for COPD and a nerve disorder, 
the type of information or evidence he 
must provide, and the type of information 
or evidence VA would assist him in 
obtaining.  

2.  Review the April 2005 to August 2005 
VA outpatient treatment reports.  After 
completing any additional necessary 
development, readjudicate the appeal.  If 
the claim is still denied the RO must 
furnish the veteran and his 
representative with a Supplemental 
Statement of the Case (SSOC) and allow 
the veteran an opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2008).



______________________________________________
Thomas H. O'Shay
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


